UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21652 Fiduciary/Claymore MLP Opportunity Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices)(Zip code) Amy J. Lee 2227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: November 30 Date of reporting period: June 1, 2015 – August .31, 2015 Item 1.Schedule of Investments. Attached hereto. Fiduciary/Claymore MLP Opportunity Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 14.1% Diversified Infrastructure – 14.1% Kinder Morgan, Inc.1 $ Total Common Stocks (Cost $63,674,248) MASTER LIMITED PARTNERSHIPS† - 155.3% Midstream Oil - 51.3% Buckeye Partners, LP1 Magellan Midstream Partners, LP1 Plains All American Pipeline, LP1 Tesoro Logistics, LP1 Genesis Energy, LP1 Delek Logistics Partners, LP1 NGL Energy Partners, LP USD Partners, LP Rose Rock Midstream, LP TransMontaigne Partners, LP JP Energy Partners, LP World Point Terminals, LP PBF Logistics, LP Sprague Resources, LP Total Midstream Oil Diversified Infrastructure – 40.9% Energy Transfer Equity, LP1 Enterprise Products Partners, LP1 Enbridge Energy Partners, LP1 Energy Transfer Partners, LP1 Enbridge Energy Management LLC*,1,2 Total Diversified Infrastructure Gathering & Processing - 27.4% DCP Midstream Partners, LP1 MarkWest Energy Partners, LP1 Western Gas Equity Partners, LP1 Western Gas Partners, LP1 Targa Resources Partners, LP1 Summit Midstream Partners, LP1 EnLink Midstream Partners, LP Southcross Energy Partners, LP1 Total Gathering & Processing Midstream Natural Gas - 17.4% Williams Partners, LP1 Tallgrass Energy Partners, LP Crestwood Midstream Partners, LP1 Shares Value MASTER LIMITED PARTNERSHIPS† - 155.3% (continued) Midstream Natural Gas - 17.4% (continued) ONEOK Partners, LP1 $ Enable Midstream Partners, LP Crestwood Equity Partners, LP1 Total Midstream Natural Gas Marine Transportation - 8.0% Teekay Offshore Partners, LP1 KNOT Offshore Partners, LP Navios Maritime Midstream Partners, LP1 Golar LNG Partners, LP1 Teekay LNG Partners, LP GasLog Partners, LP Total Marine Transportation Natural Gas Pipelines & Storage - 5.1% TC PipeLines, LP1 Coal - 2.1% Alliance Holdings GP, LP Alliance Resource Partners, LP Westmoreland Resource Partners, LP1 Total Coal Other - 1.8% Exterran Partners, LP Martin Midstream Partners, LP Total Other Upstream - 1.3% EV Energy Partners, LP1 Total Master Limited Partnerships (Cost $656,294,447) SHORT TERM INVESTMENTS† - 0.4% Dreyfus Treasury Prime Cash Management Fund – Investor Shares Total Short Term Investments (Cost $2,690,849) Face Amount Value TERM LOAN†† - 0.0%** Clearwater Subordinated Note NR 4.75% due 12/31/20*,3,4,5 $ Total Term Loan (Cost $401,946) Total Investments - 169.8% (Cost $723,061,490) $ Other Assets & Liabilities, net - (69.8)% Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.05% † Value determined based on Level 1 inputs – See Note 2. †† Value determined based on Level 3 inputs – See Note 2. 1 All or a portion of these securities have been physically segregated and pledged as collateral. As of August 31, 2015, the total amount segregated was $676,574,441, of which $676,574,441 is related to the outstanding line of credit. 2 While non-income producing, security makes regular in-kind distributions. 3 Security was fair valued by the Valuation Committee at August 31, 2015. The total market value of fair valued securities amounts to $4,133, (cost $401,946) or less than 0.05% of total net assets. 4 Company has filed for protection in federal bankruptcy court. 5 Security is restricted and may be resold only in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, restricted securities aggregate market value amount to $4,133 or less than 0.05% of net assets. NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Fiduciary/Claymore MLP Opportunity Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Investments for which market quotations are not readily available are fair valued as determined in good faith by Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”), subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). Investment professionals from Advisory Research, Inc. (“ARI” or the “Sub-Adviser”) prepare preliminary valuations based on their evaluation of financial data, company specific developments, market valuations of comparable companies, market information and other factors. These preliminary valuations are reviewed by the Valuation Committee with subsequent deliberations until an appropriate price is determined for the Level 3 security. 2. Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund’s investments at August 31, 2015: Level 1 Level 2 Level 3 Total Assets Master Limited Partnerships $ $
